829 F.2d 35Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lynn B. KENDLE; Paula A. Kendle, Plaintiffs-Appellants,v.Richard E. LYNG, in his official capacity as Secretary ofthe United States Department of Agriculture; Milton Hertz,in his official capacity as Acting Administrator of theAgricultural Stabilization and Conservation Service of theUnited States Department of Agriculture, Defendants-Appellees.
No. 86-3167
United States Court of Appeals, Fourth Circuit.
Argued July 30, 1987.Decided September 4, 1987.

Jack Lawrence Benoit Gohn (H. Russell Smouse; Melnicove, Kaufman, Weiner, Smouse & Garbis, P.A., on brief), for appellants.
Terrence Garry Jackson, Office of the General Counsel, U.S. Department of Agriculture (Breckinridge L. Willcox, United States Attorney; Joyce K. McKee, Assistant United States Attorney, on brief), for appellees.
Before HARRISON L. WINTER, Chief Judge, and MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
After plaintiffs' offer to slaughter or export their dairy herd, made pursuant to the Dairy Termination Program, 7 U.S.C. Sec. 1146, was accepted, they sought to avoid their contract.  The district court denied them injunctive relief and we affirm.


2
However sympathetic we may be to their change of mind, we perceive no basis on which to permit them to avoid the contract.  The documents they signed were not ambiguous; there was no mutual mistake; their offer as to price was a fair one and reflected the market; they were not improperly induced to contract; there was no basis on which they could reasonably believe that their offer was revocable after acceptance; the contract is not unconscionable.*  Under such circumstances, we must reject their request that there be an evidentiary exploration of their state of mind when they submitted their bid.


3
AFFIRMED.



*
 Plaintiffs are to be paid the sum of $344,000 over a five-year period.  While they are prohibited from producing or permitting others to produce milk during that period, they are free to put their land and equipment to other farm uses